 Case 1:21-cv-01276-UNA Document 11 Filed 09/09/21 Page 1 of 1 PageID #: 44


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                     §
 Mediterranea di Navigazone SpA,                     §
                                                     §
        Plaintiff,                                   § CIVIL ACTION  81$
                                                     §
 v.                                                  § IN ADMIRALTY, Rule 9(h)
                                                     §
 SGR Energy, Inc., et al.,                           §
                                                     §
        Defendants and Garnishees.                   §


                                             ORDER

        Plaintiff, having moved for an Order pursuant to Supplemental Rule B(1)(d)(ii)

appointing Timothy Jay Houseal, or any other qualified person appointed by him, to serve the

process of maritime attachment and garnishment and any supplemental process in this matter,

and it appearing that such appointment will result in substantial economies in time and expense,

        NOW, on motion of Plaintiff, it is hereby,

        ORDERED, that Timothy Jay Houseal, or any other person at least 18 years of age and

not a party to this action, appointed by him be and hereby is, appointed to serve the Process of

Maritime Attachment and Garnishment, and a copy of the Verified Complaint as issued in this

case.

        ,7,662ORDERED this WKday of September, 2021.



                                             _________________________________
                                             _ ______
                                             __    ____
                                                      ____
                                                        _ __
                                                           _ _____
                                                                ____
                                                                   _ ___________
                                             7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                             7KH
                                                H +RQRQRUDEOH0DU\HOOHQ1RUHLND
                                                      QR
                                             8QLWHG6WDWHV'LVWULFW-XGJH
                                             8 LW G 6W W 'L W L W - G
